DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          STEVEN G. TRAPP,
                              Appellant,

                                    v.

   AMANDA L. FERGUSON, THE AMANDA L. FERGUSON-TRAPP
 LIMITED POWER OF APPOINTMENT TRUST DOES I-X INCLUSIVE,
           and ROE CORPORATION I-X INCLUSIVE,
                        Appellee.

                              No. 4D17-437

                              [March 1, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John Patrick Contini, Judge; L.T. Case No. FMCE 16-
2182 (44).

   Steven G. Trapp, Pompano Beach, pro se.

   Margaret M. Anderson, Vero Beach, for appellee Amanda L. Ferguson.

PER CURIAM.

   Affirmed.

LEVINE, CONNER and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.